            Case 18-31502-lkg       Doc 11     Filed 10/17/18     Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE: CURTIS & REBECCA SIMSHAUSER                   )
                                                     )       In Proceedings Under
                                                     )       Chapter 13
                                                     )
               Debtor(s).                            )       BK No.: 18-31502
                                                     )

                            MOTION FOR CONTINUATION
                              OF AUTOMATIC STAY

       Now comes the Debtor(s) by and through their undersigned attorney and for their
motion states as follows:
       1.      The Debtors filed the present chapter 13 case on October 16, 2018.
       2.      Debtors voluntarily dismissed the prior case due to a conflict their legal
               counsel.
       3.      Debtors did not feel they were being adequately represented.
       4.      Debtors had made the required payments in the prior case.
       5.      Debtors will be able to make all required plan payments in the current
               case.
       6.      That Debtors desire this Court to continue the automatic stay under
               §362(c) and find that Debtors have filed this case in good faith.
       Wherefore, the Debtors pray that this Court continue the automatic stay pursuant
to §362(c) and for such other relief as this Court deems just and reasonable.

                                      RESPECTFULLY SUBMITTED,

                                      By: __/s/J.D. Graham_________
                                             J.D. Graham 06211732
                                             Attorney for Debtor
                                             #1 Eagle Center; Suite 3A
                                             O’Fallon, IL 62269
                                             618.235.9800
                                             618.235.9805 fax
                                             jd@jdgrahamlaw.com
            Case 18-31502-lkg      Doc 11    Filed 10/17/18    Page 2 of 2




                             CERTIFICATE OF SERVICE

        Comes now Debtors by and through their attorney, and certify that on October 17,
2018, via first-class mail, postage prepaid, a true and accurate copy of the Motion to
Continue Automatic Stay was served upon the following people that were not served
electronically:

Russell C Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226

U.S. Trustee
Becker Building, Ste. 1100
401 Main St.
Peoria, IL 61602

All creditors listed on matrix.

                                                   /s/Meghan Csontos
